  Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 1 of 16




               SØ- OG HANDELSRETTEN
                     KENDELSE
                           afsagt den 29. maj 2018




Sag BS-7796/2018-SHR



3SHAPE TRIOS A/S
(advokat Mikkel Vittrup)
(advokat Peter Nørgaard)
og

3SHAPE A/S
(advokat Mikkel Vittrup)
(advokat Peter Nørgaard)
og

3Shape, Inc.
(advokat Mikkel Vittrup)
(advokat Peter Nørgaard)



mod



Align Technology, Inc.
(advokat Kenneth Kvistgaard-Aaholm)




Denne afgørelse er truffet af dommer Mette Skov Larsen.
   Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 2 of 16
                                              2



Sagens baggrund og parternes påstande

3SHAPE TRIOS A/S, 3SHAPE A/S og 3Shape, Inc. (herefter: 3Shape) har anlagt
sag ved Sø- og Handelsretten den 6. marts 2018 mod den amerikanske virksom-
hed Align Technology, Inc. (herefter: Align).

Denne kendelse vedrører alene spørgsmålet om, hvorvidt stævningen er behø-
rigt forkyndt for Align.

Sagsøger, 3Shape, har principalt nedlagt påstand om, at stævning af 6. marts 2018
i sag nr. BS-7796/2018-SHR er forkyndt for Align Technology, Inc., og at sagen
udsættes med 14 dage på modtagelse af svarskrift fra Align Technology, Inc.,
subsidiært at stævning af 6. marts 2018 fremsendes til forkyndelse for Align Te-
chnology, Inc. via den centrale myndighed i Amerikas Forenede Stater.

Sagsøgte, Align, har nedlagt påstand om, at sagen udsættes på behørig forkyn-
delse af stævningen.



Oplysningerne i sagen

Den 6. marts 2018 anlagde 3Shape nærværende sag ved Sø- og Handelsretten
mod Align. 3Shape sendte samtidig via UPS en kopi af stævning og bilag sam-
men med en engelsk oversættelse af stævningen til Aligns adresse i USA.

Den 8. marts 2018 modtog en ansat hos Align på Aligns adresse i Californien,
USA, stævningen med engelsk oversættelse samt sagens bilag.

Det er ubestridt, at såvel Align som Aligns advokater (i såvel Danmark som i
USA) har modtaget kopi af stævning og bilag sammen med en engelsk oversæt-
telse af stævningen.



Retsgrundlaget

Reglerne om forkyndelse findes i retsplejelovens kapitel 17. De almindelige reg-
ler om forkyndelse fremgår af §§ 155-157a.

Af retsplejelovens § 158 fremgår om forkyndelse i udlandet, at

     ”Har den pågældende kendt bopæl eller opholdssted i udlandet, og kan
     forkyndelse ikke ske her i riget efter § 155, stk. 1, nr. 4 og 5, jf. § 157, eller §
     155, stk. 1, nr. 4 og 5, jf. stk. 2, sker forkyndelse ved brevforkyndelse eller
   Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 3 of 16
                                          3


     på den måde, der er foreskrevet ved konvention eller ved vedkommende
     lands lov”



Det fremgår af retsplejelovens § 163, stk. 2, at

     ”Er det dokument, der skal forkyndes kommet vedkommende i hænde, an-
     ses forkyndelse for sket, selv om forkyndelsen ikke er foretaget i overens-
     stemmelse med reglerne i §§ 155-157a.”

Bestemmelsen blev indført ved lov nr. 66 af 8. marts 1972 om ændring af rets-
plejeloven (Forkyndelser m.v.) og trådte i kraft den 1. juli 1972.

Af forslag til Lov om ændring af retsplejeloven L 7 fremsat den 19. oktober 1971
fremgår af bemærkningerne til retsplejelovens §§ 159-165, at

     ”… Bestemmelserne svarer i alt væsentligt til retsplejerådets udkast. I § 163
     er dog indsat et nyt stk. 2, hvorefter forkyndelse anses for sket, når den
     meddelelse, der skal forkyndes, er kommet vedkommende i hænde, selv
     om forkyndelsen ikke er sket i overensstemmelse med reglerne i §§ 155-157.
     Meddelelsen anses i disse tilfælde for forkyndt på det tidspunkt, meddelel-
     sen kommer den pågældende i hænde. Det forekommer urimeligt, at en sag
     må udsættes, for at der kan foretages ny forkyndelse, når den pågældende
     meddelelse utvivlsomt er kommet vedkommende i hænde. En tilsvarende
     bestemmelse findes i den svenske rättegångsbalk kapitel 33, § 14.”

Det fremgår af Konvention af 15. november 1965 om forkyndelse i udlandet af
retslige og udenretslige dokumenter i sager om civile eller kommercielle
spørgsmål (Haagerforkyndelseskonventionen) artikel 5 bl.a., at

     ”Den centrale myndighed i modtagerstaten foretager eller lader foretage
     forkyndelse af dokumentet enten

            a) ved anvendelse af en af de fremgangsmåder, der i modtagersta-
             tens lovgivninger foreskrevet for forkyndelse af dokumenter i in-
             denlandske sager for personer, som opholder sig på dens territori-
             um,
            b) ved anvendelse af en særlig fremgangsmåde, som rekvirenten
             har anmodet om, forudsat at den ikke er uforenelig med modtager-
             statens lovgivning.
             …”

Det fremgår endvidere af samme konventions artikel 10 a, at
   Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 4 of 16
                                              4


     ”Medmindre modtagerstaten modsætter sig det, er konventionen ikke til
     hinder for adgangen til at sende retslige dokumenter direkte med posten til
     personer i udlandet”

USA har ikke modsat sig, at retslige dokumenter fremsendes direkte med po-
sten.

Parternes synspunkter



For sagsøger, 3Shape, er der i det væsentlige procederet i overensstemmelse
med påstandsdokumentet af 8. maj 2018, hvoraf fremgår bl.a.:



     ”1 Indledning

     1.1 Sagens genstand

     Denne formalitetsprocedure vedrører, hvorvidt 3Shapes stævning af 6.
     marts 2018 er forkyndt over for Align.

     Ifølge 3Shape skal retten tage stilling til:

     i. om retsplejelovens § 163, stk. 2, finder anvendelse i forhold til forkyndel-
     sen af 3Shapes stævning over for Align i USA, og

     ii. om Haagerkonventionen er til hinder for, at 3Shapes stævning forkyndes
     over for Align i USA, når stævningen sendes pr. post.

     …

     3 Forkyndelse er lovlig efter dansk ret

     3Shape gør gældende, at der er sket lovlig forkyndelse efter retsplejeloven,
     da der er enighed om, at stævning, bilag og engelsk oversættelse af stæv-
     ningen er modtaget af Align, jf. § 163, stk. 2.

     3.1 Retsplejelovens regler om forkyndelse

     De danske regler om forkyndelse findes i retsplejelovens kapitel 17 … For-
     målet med reglerne er at sikre, at et dokument kommer frem til den rette
     modtager, således at modtageren har mulighed for at gøre sig bekendt med
     indholdet af dokumentet. Det fremgår blandt andet af forarbejderne til rets-
     plejelovens regler om forkyndelse …:
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 5 of 16
                                            5



 "Formålet med forkyndelse er at sikre, at en meddelelse (stævning, indkaldelse m.
 v.) kommer adressaten eller hans pårørende m.v. i hænde og få bevis herfor."


 Udgangspunktet er, at forkyndelse skal ske efter retsplejelovens § 155, som
 oplister en række fremgangsmåder til forkyndelse, der skal sikre varetagel-
 sen af ovennævnte formål, herunder blandt andet brevforkyndelse, postfor-
 kyndelse og stævningsmandsforkyndelse. Ved lov nr. 1242 af 18. december
 2012 blev reglerne udvidet med blandt andet regler om telefonforkyndelse
 (§ 155, stk. 1, nr. 6) og digital forkyndelse (§ 155, stk. 1, nr. 2 og 3).

 Såfremt modtageren af den processuelle meddelelse har kendt bopæl i ud-
 landet, og forkyndelse ikke kan ske efter § 155, skal forkyndelse ske ved
 brevforkyndelse eller på den måde, der er foreskrevet ved konvention eller
 ved lov i modtagerens land, jf. § 158.

 3.2 Retsplejelovens § 163, stk. 2

 De nævnte fremgangsmåder fraviges imidlertid af den centrale bestemmel-
 se i retsplejelovens § 163, stk. 2, hvorefter forkyndelse anses for sket, hvis
 det er dokumenteret, at den processuelle meddelelse er kommet frem til
 den rette modtager, og formålet med reglerne således er opfyldt. Denne re-
 gel reducerer i praksis retsplejelovens regler om forkyndelse til et spørgs-
 mål om dokumentation for modtagelsen, jf. således Jens Dinesen i Juristen
 1986 …:

 "§ 163, stk. 2, har således reelt såvel uden- som indenlands forvandlet forkyndel-
 sessystemet til en hovedregel om bevis for personlig modtagelse uanset formen
 (…)".


 Dette understøttes også af bestemmelsens forarbejder.

 Retsplejelovens § 163, stk. 2, blev indført ved lov nr. 66 af 8. marts 1972 …I
 lovforslaget til loven fremgår følgende af bemærkningerne til bestemmel-
 sen …:

 "I § 163 er dog indsat et nyt stk. 2, hvorefter forkyndelse anses for sket, når den
 meddelelse, der skal forkyndes, er kommet vedkommende i hænde, selv om for-
 kyndelsen ikke er sket i overensstemmelse med reglerne i §§ 155-157. Meddelelsen
 anses i disse tilfælde for forkyndt på det tidspunkt, meddelelsen kommer den på-
 gældende i hænde. Det forekommer urimeligt, at en sag må udsættes, for at der
 kan foretages ny forkyndelse, når den pågældende meddelelse utvivlsomt er kom-
 met vedkommende i hænde. En tilsvarende bestemmelse findes i den svenske rät-
 tegångsbalk kapitel 33, § 14." (understregning tilføjet)
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 6 of 16
                                        6



 På den baggrund valgte lovgiver at indsætte bestemmelsen i stk. 2 som en
 undtagelse til de øvrige fremgangsmåder til forkyndelse.

 Retsplejelovens § 163, stk. 2, indebærer, at forkyndelse i dansk ret kan ske
 ved en hvilken som helst meddelelsesform, når det kan dokumenteres, at
 meddelelsen, der skal forkyndes, er modtaget af modtageren, jf. citatet fra
 Jens Dinesen ovenfor. Man har således fravalgt et rent formelt system, hvor
 alene fremsendelsesmåden er afgørende, og derimod valgt et system, hvor
 det afgørende er, at meddelelsen rent faktisk er kommet frem. Reglen er
 udtryk for sund, dansk pragmatisme. Hele formålet med at benytte frem-
 gangsmåderne i § 155 er jo allerede opnået, hvis der er dokumentation for,
 at meddelelsen er kommet frem.

 Dette formål gør sig ikke mindre gældende, når der er tale om processuelle
 udlændinge, sådan som det er tilfældet med Align.

 3.3 Anvendelse af retsplejelovens § 163, stk. 2, i forhold til processuelle ud-
 lændinge

 Aligns advokater gør med henvisning til landsrettens afgørelse i U 1997.896
 HK … gældende, at retsplejelovens § 163, stk. 2, ikke finder anvendelse i
 forhold til forkyndelse i udlandet, det vil sige, at der over for processuelle
 udlændinge gælder et rent formelt system, selv om formålet med forkyn-
 delse er opnået. Landsretten undlod i den konkrete sag at anvende retsplej-
 elovens § 163, stk. 2, i forhold til en processuel udlænding med henvisning
 til, at der ikke er henvist til § 158 i § 163, stk. 2.

 3Shape er ikke enig i, at denne kendelse er udtryk for gældende ret.

 For det første blev Vestre Landsrets afgørelse omgjort af Højesteret i U
 1997.896 HK …, hvor der ikke blev taget stilling til anvendelsesområdet for
 § 163, stk. 2.

 For det andet må Vestre Landsrets afgørelse ses på baggrund af de specielle
 forhold i sagen, hvor der var tale om forkyndelse for en person, der skifte-
 vis opholdt sig i henholdsvis USA (Californien) og Mexico. Højesteret nåe-
 de frem til, at der trods de specielle omstændigheder i sagen var sket for-
 kyndelse.

 For det tredje kan det ikke tillægges væsentlig betydning, at bestemmelsen
 i retsplejelovens § 158 ikke indeholder en henvisning til § 163, stk. 2. Be-
 stemmelsen i retsplejelovens § 158 anviser blot, hvilke regler der kan an-
 vendes i forhold til processuelle udlændinge, hvor der ikke kan ske forkyn-
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 7 of 16
                                        7


 delse i Danmark. Her foreskrives 1) anvendelse af brevforkyndelse, 2) reg-
 ler foreskrevet ved konvention eller 3) de relevante regler i de pågældende
 lands lov. Brevforkyndelse (§ 155, stk. 1, nr. 1) er netop en af de regler, der
 kan fraviges med retsplejelovens § 163, stk. 2, såfremt der er dokumenta-
 tion for modtagelsen. En henvisning er derfor overflødig. Der er ikke i
 lovens ordlyd eller forarbejder grundlag for at konkludere, at lovgiver
 skulle have ønsket at undtage processuelle udlændinge fra anvendelsesom-
 rådet for § 163, stk. 2.

 En sådan fortolkning ville også føre til underlige resultater, da § 158 ikke
 kun omhandler forkyndelse i udlandet, men også forkyndelse over for ud-
 lændinge i Danmark. Hvis en processuel udlænding med fast bopæl uden
 for Danmark (eksempelvis i USA) for tiden opholder sig i Danmark, så an-
 viser § 158, at man kan bruge de gængse forkyndelsesformer, eksempelvis
 stævningsmandsforkyndelse, jf. henvisningen til § 155, stk. 1, nr. 5, i § 158.
 Hvis § 163, stk. 2, skulle forstås så snævert som Align hævder, så ville det
 udelukke anvendelse af § 163, stk. 2, også over for en sådan personer, der
 faktisk opholder sig her i landet. Dette kan ikke være rigtigt.

 For det fjerde har Østre Landsret efterfølgende i U 2005.3302 ØK … fastslå-
 et, at § 163, stk. 2, kan anvendes i forhold til personer, der ikke bor i Dan-
 mark.

 I U 2005.3302 ØK anså landsretten en intern email fra et advokatkontor
 som tilstrækkelig dokumentation for, at en meddelelse var kommet frem til
 rette vedkommende, der boede i Sverige. Align har i skriftvekslingen an-
 ført, at Østre Landsret ikke har taget stilling til problemstillingen. Dette be-
 strides af 3Shape. Sagen anvender klart § 163, stk. 2, i forhold til en udlæn-
 ding, der opholdt sig i udlandet. Sagen var i øvrigt en straffesag, og i en så-
 dan sag må man formode, at landsretten har været ekstra opmærksom på
 spørgsmålet om, hvorvidt der er sket korrekt forkyndelse. Straffesager er
 desuden undergivet et officialprincip; og til forskel fra civile sager, hvor
 der gælder et forhandlings- og dispositionsprincip, finder retsplejelovens §
 338, ikke anvendelse i straffesager. Landsretten har således skullet tage stil-
 ling til spørgsmålet, uanset om den tiltalte eller dennes forsvarer har gjort
 indsigelser og procederet spørgsmålet eller ej. Alligevel havde Østre
 Landsret ikke nogen betænkeligheder ved at anvende § 163, stk. 2, i forhold
 til udlændinge.

 På tidspunktet for afsigelsen af Østre Landsrets kendelse i 2005, har lands-
 retten været bekendt med landsrettens afgørelse gengivet i U 1997.896. Dels
 fordi kendelsen var trykt i Ugeskrift for Retsvæsen, dels fordi kendelsen
 var en af de få afgørelser på daværende tidspunkt, der omtalte anvendel-
 sesområdet for § 163, stk. 2, i forhold til udlændinge, dels fordi kendelsen
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 8 of 16
                                           8


 var omtalt i den kommenterede retsplejelov fra 2004 … Desuagtet valgte
 Østre Landsret alligevel at anvende retsplejelovens § 163, stk. 2, i forhold til
 forkyndelse i udlandet. På den baggrund mener 3Shape ikke, at landsret-
 tens afgørelse U 1997.896 kan tages til indtægt som gældende ret på nuvæ-
 rende tidspunkt.

 Ovennævnte fortolkning af § 163, stk. 2, har også støtte i den juridiske litte-
 ratur, jf. således Jens Dinesen i Juristen 1986 …:

 "Ifølge retsplejelovens § 158 kan forkyndelse i udlandet altid ske ved brevforkyn-
 delse, jf. § 155, nr. 1. Det kan forekomme noget tvivlsomt, om denne bestemmelse
 er i strid med Haagerkonventionens regler om, at territorialstaten kan modsætte
 sig fremsendelse gennem postvæsenet, og den almindelige folkeretlige regel, som
 må antages at have fundet udtryk heri


 (…)


 Under alle omstændigheder må en sådan forkyndelse efter retsplejelovens formu-
 lering formentlig tillægges retsvirkning her i landet, og det samme må være tilfæl-
 det for så vidt angår ethvert andet tilfælde, hvor adressaten bevisligt har fået doku-
 mentet i hænde, jfr. § 163, stk. 2. Bemærkningerne til bestemmelsen giver ikke an-
 ledning til at opfatte henvisningen til §§ 155-157 som udelukkende dens anvendel-
 se i § 158-situationen, hvis forkyndelsesmåder i realiteten svarer og delvis bygger
 på en henvisning til de indenlandske, jfr. Herved retsplejerådets referat af de til-
 svarende svenske regler i FT 197172 A sp. 77."


 På baggrund af ovenstående er det 3Shapes synspunkt, at det vil være en
 uhensigtsmæssig formalistisk tolkning af retsplejelovens § 163, stk. 2, i strid
 med formålet med reglerne om forkyndelse, såfremt stævningen ikke anses
 for at være forkyndt over for Align, når der er enighed mellem parterne
 om, at Align har modtaget stævningen.

 Det er ikke noget hensyn at tage til Align i den foreliggende situation.
 Align har bekræftet, at man har modtaget stævning, bilag og engelsk over-
 sættelse af stævningen. Alligevel indtager Align et formelt standpunkt om,
 at der alene kan ske forkyndelse over for Align ved anvendelse af reglerne i
 Haagerkonventionen. Men en forkyndelse af stævningen gennem anven-
 delse af reglerne i Haagerkonventionen vil alene føre til, at man opnår det
 resultat, som Align er enig i allerede foreligger, nemlig dokumentation for
 at Align har modtaget stævningen. Denne adfærd fra Aligns side er for-
 mentlig begrundet i taktiske overvejelser vedrørende de sager, som Align
 har anlagt mod 3Shape i USA, hvilket de danske domstole ikke bør støtte
 op om.
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 9 of 16
                                           9


 4 Ingen konventionsmæssige forpligtelser til hinder for forkyndelse

 Dette forhold skal kun omtales kort, da parterne nu synes at være enige
 herom, og da 3Shape forstår Aligns synspunkter således, at Align ikke læn-
 gere bestrider, at Haagerkonventionens regler er overholdt. Retten skal
 imidlertid formentlig af egen drift påse, om der er folkeretlige regler til hin-
 der for at statuere, at forkyndelse i udlandet har fundet sted, og at forkyn-
 delse via posten kan ske i USA uden at krænke landets suverænitet.

 Nogle lande anser forkyndelse via posten som en krænkelse af deres su-
 verænitet, jf. herom Jens Dinesen i Juristen 1986 … Dette spørgsmål er nu i
 vidt omfang løst med Haagerkonventionens artikel 10, litra a, hvorefter
 konventionen ikke er til hinder for forkyndelse via posten, medmindre der
 tages forbehold. Ligesom Danmark har USA ikke taget forbehold over for
 artikel 10, litra a, jf. den amerikanske erklæring til konventionen … Forkyn-
 delse via posten kan derfor ske, hvis dette er hjemlet i staten, hvor sagen fø-
 res. I Danmark er der hjemmel hertil i retsplejelovens § 163, stk. 2, der om-
 fatter enhver fremsendelsesform, hvis blot der er dokumentation for mod-
 tagelsen, jf. ovenfor.

 Det skal i den forbindelse fremhæves, at vendingen "med posten" som an-
 vendt i artikel 10, litra a, ikke er det samme som den danske postforkyndel-
 sesform, jf. retsplejelovens § 155, stk. 1, nr. 4, der kun kan anvendes af of-
 fentlige myndigheder, jf. i det hele bekendtgørelse nr. 816 af 25. juni 2013
 om forkyndelse … Artikel 10, litra a, omfatter således også forkyndelse
 med private kurerfirmaer, jf. punkt 56 i udtalelserne fra den særlige kom-
 mission under Haagerkonferencen, der i 2003 udarbejdede en række anbe-
 falinger vedrørende forståelse af konventionen …:

 "The SC considered the increasing use of private courier services for the expedi-
 tious transmission of documents in a variety of business settings and heard reports
 that such couriers have been used to serve process under Article 10(a) of the Con-
 vention. In light of that, the SC concluded that for the purposes of Article 10(a) the
 use of a private courier was the equivalent of the postal channel."


 Denne forståelse støttes af den officielle håndbog til Haagerkonventionen…

 Endelig skal det for en ordens skyld bemærkes, at da USA - ligesom Dan-
 mark - ikke har taget noget forbehold over for artikel 10, litra a, om over-
 sættelse af det retslige dokument, der er tale om, er det for så vidt ligegyl-
 digt for spørgsmålet om forkyndelse, om Align har modtaget stævningen
 på engelsk eller kun på retssproget (dansk). I nærværende sag har Align
 dog ubestridt modtaget stævningen på både dansk og engelsk.
  Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 10 of 16
                                            10


     5 Konklusion - 3Shapes påstande

     Sammenfattende gør 3Shape derfor gældende:

     Forkyndelse må anses for sket over for Align i USA, jf. retsplejelovens §
     163, stk. 2, da stævningen, inklusive bilag, er modtaget af Align.

     Der er ikke nogen folkeretlige forpligtelser til hinder for, at Sø- og Handels-
     retten anser stævningen for forkyndt, da USA ikke har modsat sig forkyn-
     delse via posten, jf. Haagerkonventionens artikel 10, litra a.

     Sø- og Handelsretten skal derfor give 3Shape medhold i sin principale på-
     stand.

     Såfremt Sø- og Handelsretten måtte nå frem til, at stævningen ikke er for-
     kyndt for Align i USA, skal 3Shape anmode Sø- og Handelsretten om at
     fremsende stævningen, inklusive bilag til forkyndelse i USA via den rele-
     vante, centrale myndighed i USA, jf. 3Shapes subsidiære påstand. 3Shape
     vil i den forbindelse fremsende en oversættelse af stævning til brug for det-
     te formål.”



For sagsøgte, Align, er der i det væsentlige procederet i overensstemmelse med
påstandsdokumentet af 8. maj 2018, hvoraf fremgår bl.a.:

     ”2 Indledende bemærkninger

     Formalitetsproceduren i denne sag vedrører alene spørgsmålet om, hvor-
     vidt der er sket behørig forkyndelse for Align af stævning og bilag i sagen.

     …

     4 Anbringender

     Til støtte for de nedlagte påstande gør Align overordnet gældende, at der
     ikke er sket behørig forkyndelse af stævningen.

     4.1 Udgangspunktet

     Al dansk forkyndelse skal ske efter reglerne i retsplejelovens §§ 155-162.
     For en virksomhed beliggende i udlandet skal forkyndelse ske ”ved brevfor-
     kyndelse eller på den måde, der er foreskrevet ved konventionen eller ved vedkom-
     mende lands lov”, jf. retsplejelovens § 158. Det er den bestemmelse, der er re-
     levant for forkyndelse overfor Align, der er beliggende i Californien, USA.
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 11 of 16
                                        11



  Ingen af disse forkyndelsesformer er imidlertid anvendt af 3Shape i denne
  sag, idet 3Shape blot ved et privat kurérfirma har leveret en pakke til Align.
  Det forhold, at der er kvitteret for modtagelsen af pakken, inden man kend-
  te dens indhold, jf. sagens bilag 40, ændrer ikke herved.

  Det gøres således gældende, at den forkyndelsesform, der er anvendt af
  3Shape i denne sag, hverken honorerer kravene til brevforkyndelse efter
  dansk ret, eller den måde, der er foreskrevet ved konventionen eller ved
  vedkommende lands lov.

  Så vidt ses af 3Shapes processkrifter, er 3Shape reelt enig i det synspunkt,
  men forlader sig i det hele på princippet i retsplejelovens § 163, stk. 2.

  4.2 Særligt om Haagerforkyndelseskonventionen

  Forkyndelse foreskrevet ved Haagerforkyndelseskonventionen fremgår af
  dennes artikel 5 … Konventionsforkyndelse skal herefter ske ved

  1) fremsendelse til Justitsministeriet til forkyndelse efter den fremmede
  stats regler,
  2) frivillig forkyndelse gennem dansk ambassade eller konsulat,
  3) brevforkyndelse eller
  4) fremsendelse direkte til den embedsmand i udlandet, der skal foretage
  forkyndelsen.

  Ingen af disse forkyndelsesmåder er iværksat af 3Shape i denne sag, og det
  er heller ikke gjort gældende.

  3Shape har derimod henvist til ”undtagelsen” i Haagerforkyndelseskon-
  ventionen artikel 10, litra a … om postforkyndelse, om end 3Shapes seneste
  indlæg for retten synes at indikere, at det ikke er artikel 10, litra a, der på-
  beråbes som sådan, men nærmere et ikke nærmere specificeret samspil
  mellem retsplejelovens § 163, stk. 2 og artikel 10, litra a.

  Align gør imidlertid gældende, at USA's manglende forbehold over for ar-
  tikel 10, litra a i Haagerforkyndelseskonventionen er uden betydning. Arti-
  kel 10, litra a er således ikke en undtagelse, der tilsidesætter de almindelige
  forkyndelsesregler, der er fastsat i retsplejeloven. Bestemmelsen fastslår
  alene, at konventionen ikke i sig selv er til hinder for forkyndelse per brev i
  et konventionsland, medmindre det land, hvori forkyndelsen skal ske, har
  taget forbehold. Dette ses udtrykkeligt af formuleringen af artikel 10, litra
  a. Bestemmelsen forudsætter åbenbart, at forkyndelse per brev i øvrigt er
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 12 of 16
                                         12


  en lovlig forkyndelsesform i det land, hvorfra forkyndelse foretages, altså i
  denne sag i Danmark. En sådan hjemmel findes imidlertid ikke i Danmark.

  3Shapes fortolkning af Haagerforkyndelseskonventionen ville således ind-
  føre en forkyndelsesform, der ikke er hjemlet ved retsplejeloven, nemlig
  forkyndelse ved at en privat part blot fremsender et brev. Dette synes at
  være en åbenbart forkert fortolkning af konventionen.

  Postforkyndelse kan efter retsplejeloven alene ske med rettens medvirken,
  jf. § 3, stk. 2 i bekendtgørelse nr. 816 af 25. juni 2013 om forkyndelse … Le-
  vering ved privat kurér af en pakke – uanset at denne indeholder stævning
  og bilag – fra 3Shapes advokat til Align i San Jose, Californien, kan således
  ikke indebære, at der er sket postforkyndelse.

  Det bestrides således, at den forkyndelsesform, der er anvendt af 3Shape i
  denne sag, er forkyndelse på den måde, der er foreskrevet efter Haagerfor-
  kyndelseskonventionen, uanset USA's manglende forbehold over for an-
  vendelsen af konventionens artikel 10, litra a.

  4.3 Retsplejelovens § 163, stk. 2

  Den eneste undtagelse til reglerne i retsplejelovens §§ 155-162 er retspleje-
  lovens § 163, stk. 2. Efter denne begrænsede undtagelse skal forkyndelse
  anses for sket i de tilfælde, hvor det kan fastslås, at de dokumenter, der skal
  forkyndes, er kommet modtageren i hænde uanset om forkyndelsen ikke er
  sket efter (visse af) de formelle regler for forkyndelse.

  Det gøres gældende, at retsplejelovens § 163, stk. 2 ikke finder anvendelse i
  denne sag.

  Retsplejelovens § 163, stk. 2 lyder ”[e]r det dokument, der skal forkyndes, kom-
  met vedkommende i hænde, anses forkyndelse for sket, selv om forkyndelsen ikke er
  foretaget i overensstemmelse med reglerne i §§ 155-157a” [vor fremhævelse].
  Det følger altså udtrykkeligt af ordlyden, at bestemmelsen kun er en undta-
  gelse til bestemmelserne i §§ 155-157a. Som anført ovenfor er Align en i ud-
  landet beliggende virksomhed, og retmæssig forkyndelse kan derfor alene
  ske efter reglen i retsplejelovens § 158.

  Undtagelsen finder derfor ikke anvendelse i denne sag, hvilket har solid
  støtte i retspraksis. Landsrettens afgørelse i den sag, der er refereret i UfR
  1997.896 H …, tager udtrykkeligt stilling til spørgsmålet, og er udtryk for
  gældende ret om dette spørgsmål. I den sag, som 3Shape har henvist til,
  UfR 2005.3302 Ø…, er spørgsmålet om rækkevidden af undtagelsen ikke
Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 13 of 16
                                        13


  udtrykkelig genstand for diskussion, og denne afgørelse ændrer derfor ik-
  ke på forholdet.

  3Shapes synspunkt om, at retsplejelovens § 163, stk. 2 finder anvendelse i
  denne sag, er således i direkte strid med bestemmelsens ordlyd såvel som
  retspraksis.

  Skal rækkevidden af retsplejelovens § 163, stk. 2 fortolkes i strid med sin
  egen klokkeklare ordlyd, skal der være stærke argumenter for, at der fra
  lovgivers side har været tale om en lapsus. Det er der imidlertid ingen indi-
  kationer af overhovedet. Tværtimod synes det at være med velberådet hu,
  at bestemmelsen ikke omfatter de tilfælde, der er reguleret af § 158; tillod
  Danmark forkyndelse efter princippet i § 163, stk. 2 i disse tilfælde, ville der
  således være risiko for, at Danmark kommer i strid med sine konventions-
  mæssige forpligtelser. Forkyndelse, der alene består i ”faktisk kendskab”,
  er således eksempelvis ikke omfattet af Haagerforkyndelseskonventionen.

  Af disse grunde finder retsplejelovens § 163, stk. 2 ikke anvendelse.

  3Shape forsøger at få Aligns adfærd til at fremstå som obstruktion. Det be-
  strides, at dette er tilfældet, men det er under alle omstændigheder irrele-
  vant for den objektive juridiske afgørelse af tvisten. Faktum er herudover,
  at reglerne i retsplejeloven er nøje udformet med henblik på at sikre en ret-
  færdig proces. Forkyndelsesreglerne er klare, og 3Shape kunne blot fra star-
  ten have iværksat retmæssig forkyndelse efter de lovhjemlede processer i
  stedet for bevidst at anvende en ulovhjemlet fremgangmåde ud fra en ”går
  den, så går den-betragtning”. Havde 3Shape valgt den vej, kunne forkyn-
  delsen være sket retmæssigt på nuværende tidspunkt. Det forekommer i
  øvrigt paradoksalt, at 3Shape søger at få sanktioneret en omgåelse af regler-
  ne ved at angive, at Align skulle handle med ikke agtværdige motiver, i ly-
  set af, at anlæggelse af sagen for Sø- og Handelsretten alene bunder i 3Sha-
  pes forsøg på at obstruere igangværende processer i USA.

  5 Opsamling

  Forkyndelse overfor Align kan alene ske med hjemmel i retsplejelovens §
  158. Undtagelsen i retsplejelovens § 163, stk. 2 finder ikke anvendelse på de
  tilfælde, der reguleres i § 158, og er derfor ikke anvendelig i denne sag.

  Haagerforkyndelseskonventionen artikel 10, litra a giver ikke særskilt
  hjemmel til, at forkyndelse kan ske blot ved fremsendelse af brev via privat
  kurer, og den type forkyndelse er heller ikke i øvrigt hjemlet i retspleje-
  loven.
  Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 14 of 16
                                          14


     Samlet set kan forkyndelse derfor alene ske efter retsplejelovens § 158, hvil-
     ket ubestridt ikke er sket.
     …”



Rettens begrundelse og resultat

Det er ubestridt, at der ikke ved fremsendelse af stævningen med UPS til Align
er sket brevforkyndelse efter reglerne i retsplejeloven, ligesom der heller ikke i
øvrigt er sket forkyndelse efter retsplejelovens § 158.

Spørgsmålet er herefter alene, om retsplejelovens § 163, stk. 2 finder anvendelse
i en situation som den foreliggende, hvor der er tale om forkyndelse i udlandet.

Bestemmelsen, som senest blev ændret ved lov nr. 1242 af 18. december 2012,
hvor der blev tilføjet en henvisning til retsplejelovens § 157a, henviser ikke til
retsplejelovens § 158, og der findes ingen støtte i forarbejderne for, at bestem-
melsen tillige skulle kunne anvendes i forbindelse med forkyndelse i udlandet.

Uanset at de hensyn, som ligger bag bestemmelsen i retsplejelovens § 163, stk.
2, tillige gør sig gældende i denne sag, hvor Align ubestridt har modtaget stæv-
ningen, er det således rettens opfattelse, at bestemmelsen ikke finder anvendel-
se ved forkyndelse i udlandet, og stævningen kan derfor ikke anses for for-
kyndt for Align.

Som følge heraf udsættes sagen på behørig forkyndelse af stævningen.

                                 THI BESTEMMES:

Sagen udsættes på behørig forkyndelse af stævningen.




                                 Mette Skov Larsen
    Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 15 of 16
Publiceret til portalen d. 29-05-2018 kl. 10:02
Modtagere: Sagsøger 3SHAPE TRIOS A/S, Advokat (H) Mikkel Vittrup,
Advokat (H) Kenneth Kvistgaard-Aaholm, Sagsøger 3SHAPE A/S, Advokat
Peter Nørgaard
    Case 6:19-cv-00680-ADA Document 10-6 Filed 02/20/20 Page 16 of 16
Publiceret til portalen d. 29-05-2018 kl. 10:02
Modtagere: Sagsøger 3SHAPE TRIOS A/S, Advokat (H) Mikkel Vittrup,
Advokat (H) Kenneth Kvistgaard-Aaholm, Sagsøger 3SHAPE A/S, Advokat
Peter Nørgaard
